OPINION — AG — ** SCHOOLS — COLLECTIVE BARGAINING — CRITERIA ** ALL EVALUATION POLICIES ADOPTED BY OKLAHOMA SCHOOL DISTRICTS BE BASED ON MINIMUM CRITERIA DEVELOPED BY THE STATE BOARD OF EDUCATION; THAT IN THOSE SCHOOL DISTRICTS WITH PREVIOUSLY EXISTING PROFESSIONAL NEGOTIATION AGREEMENTS, THE NEGOTIATED PROVISIONS MUST COMPLY WITH THE STATE BOARD OF EDUCATION MINIMUM CRITERIA; THAT THE PROVISIONS OF THE EVALUATION PROCEDURE ARE MANDATORY TOPICS OF PROFESSIONAL NEGOTIATIONS; AND THAT THE CRITERIA NEGOTIATED AND ADOPTED MAY EXCEED THE MINIMUM CRITERIA PROMULGATED BY THE STATE BOARD OF EDUCATION PURSUANT TO 70 O.S. 6-102.2 [70-6-102.2](1) (TEACHERS, PERSONNEL, UNIONS) CITE: 70 O.S. 509.1 [70-509.1], 70 O.S. 6-102.3 [70-6-102.3] 70 O.S. 6-103.12 [70-6-103.12] ? 70 O.S. 6-102.2 [70-6-102.2] OPINION NO. 87-020 (NED BASTOW)